      Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 1 of 11. PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


ADAM BALZER                                 CASE NO
2763 DEERPASS DR SW
CANTON, OHIO 44706

            Plaintiff

      vs.
                                            JUDGE
CITY OF CANTON
218 CLEVELAND AV, SW
CANTON, OHIO 44702

And
                                            COMPLAINT
OFFICER TREVOR STERN
C/O CANTON POLICE DEPARTMENT                Jury Demand Endorsed
221 3RD STREET SW
CANTON, OHO 44702

And

OFFICER JOSEPH BARNHOUSE
C/O CANTON POLICE DEPARTMENT
221 3RD STREET SW
CANTON, OHO 44702

And

OFFICER JEFF SPAHR
C/O CANTON POLICE DEPARTMENT
221 3RD STREET SW
CANTON, OHO 44702

And
       Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 2 of 11. PageID #: 2



JOHN DOE 1-10

Individually and in their official capacities
as employee of the City of Canton, Ohio

              Defendants

                              PRELIMINARY STATEMENT

       1. This tort action challenges the arrest and brutalization of Adam Balzer on or

          about August 1, 2017, by several known and unknown Canton Police

          Officers. Plaintiff Balzer is a mentally ill Caucasian male who at the time of

          police encounter was clearly having a mental break. He had not assaulted

          anyone and was ultimately attacked by a K-9 officer and his companion.

          Plaintiff Balzer nearly lost his leg as the K-9 chewed his leg to the bone.

          Adam spent the next several months learning how to walk again.

                             JURISDICTION AND PARTIES

       2. This action is brought pursuant to Ohio laws, R.C. 2305.16, United States

          Constitutional Amendments IV, VIII, and XIV; Ohio Constitution, 42 USC

          §1983 §1988 respectively also 28 USC § 1331 and 1367.

       3. Venue is proper under 28 USC §1391 (b). Plaintiff resides in this jurisdictional

          district and Defendants City of Canton and Officers are governmental entities

          and employees of such also situated within this jurisdictional district.

          Additionally, the events giving rise to the claims asserted herein occurred

          within this judicial district.

       4. Defendant, City of Canton, Ohio is an Ohio corporation or political

          subdivision of the State of Ohio, organized and existing under the laws of the


                                                2
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 3 of 11. PageID #: 3



   State of Ohio, and operating and conducting business in Stark County, Ohio.

   Canton Police Department is a subdivision of Defendant City of Canton,

   Ohio.

5. Defendants Officers Stern, Barnhouse, Spahr and John Doe Officers are Ohio

   law enforcement officers employed by The Canton Police Department being

   duly sued in their individual capacities and are residents of Stark county or

   Northern District at the time of the incident.

6. This is an action seeking damages in excess of $25,000.00, exclusive of costs,

   interest, and attorney’s fees.

                        FACTUAL ALLEGATIONS

7. ADAM BALZER is a thirty-nine year old man who lives in Stark County,

   Ohio

8. On or about August 1, 2017, Plaintiff Balzer had a mental health issues that

   are apparently known or should be known to the Canton Police Department.

9. On or about August 1, 2017, Plaintiff Balzer was at a local establishment in

   Canton, Ohio called Muggwigz.

10. At approximately 1800 hours Canton Police officers were dispatched to

   Muggwigz, 137 Walnut Av., NE, Canton, Ohio.

11. Officer Barnhouse and Stern quickly dispatched K-9 Officer Vlad to effectuate

   an arrest on Plaintiff Balzer.

12. The escalation and use of force was excessive and reckless.




                                     3
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 4 of 11. PageID #: 4



13. Plaintiff Balzer’s leg was chewed to the bone and he remained hospitalized

   for months from the severe and permanent injuries sustained from the dog

   bite.

14. Defendants without probable cause arrested Plaintiff Balzer for Disorderly

   conduct and resisting arrest

15. Defendants summoned medics on the scene whereby Plaintiff was

   transported to Aultman Hospital.

16. Plaintiff Balzer was ordered to appear in Court and Not Guilty By Reason of

   Insanity plea was entered on his behalf.

17. Plaintiff Balzer was unable to appear in Court for months.

18. Plaintiff Balzer was ultimately declared Not Guilty due to the mental defect

   he was suffering at the time of the incident on or about August 1, 2017.

19. Plaintiff Balzer was arrested, hospitalized, suffered emotional and physical

   harm and was forced to hire a lawyer because his liberty was in jeopardy.

20. At all times all Defendant Officers acted under color of law as Canton Police

   Officers. They acted in concert and with purpose to recklessly deprive Mr.

   Balzer of his rights.

21. At all times relevant to this action, Defendant officers acted unreasonably,

   recklessly, wantonly, willfully, knowingly, intentionally, and with deliberate

   indifference to the rights of Plaintiff ADAM BALZER.




                                      4
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 5 of 11. PageID #: 5



22. As a direct and proximate result of the misconduct of Defendants and all

   other unknown, Plaintiff Balzer suffered physical injury, pain, torture, and

   emotional, and psychological trauma as a result of their abuse of process.



                   COUNT ONE – EXCESSIVE FORCE

23. Each of the paragraphs 1-22 of this complaint are incorporated as if restated

   fully herein.

24. Defendants have, under color of law, recklessly deprived Mr. Balzer of rights

   privileges, and immunities secured to him by the United States Constitution

   including the prohibition on unreasonable searches and seizures and cruel

   and unusual punishment contained in the Fourth and Eighth Amendments to

   the United States Constitution.

                COUNT TWO – ASSAULT AND BATTERY

25. Each of the paragraphs 1-24 of this complaint are incorporated as if restated

   fully herein;

26. Officers Stern and Barnhouse are handlers of k-9 Vlad which is an aggressive

   breed dog.

27. Defendant Officers intentionally released Vlad upon Plaintiff Balzer.

28. Defendants release of Vlad was excessive and unnecessary.

29. Defendants Barnhouse, Stern, Spahr recklessly, maliciously, and/or

   intentionally applied and threatened to apply unlawful and unnecessary

   force against Mr. Balzer.




                                     5
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 6 of 11. PageID #: 6



30. Defendants were reckless in their handling of Vlad

31. Defendants were negligent in their handling of Vlad

32. Pursuant to Revised Code §955.28, Defendants are strictly liable for the

   injuries suffered by the Plaintiff

COUNT THREE – STATE LAW CLAIM INTENTIONAL INFLICTION OF

                         EMOTIONAL DISTRESS

33. Each of the paragraphs 1-32 of this complaint are incorporated as if restated

   fully herein

34. As described more fully in the preceding paragraphs, by prosecuting Mr.

   Balzer for crimes he could not have the mental culpability to commit, the

   Individual Defendants intended to cause emotional distress, or knew or

   should have known that their actions would result ins serious emotional

   distress.

35. In doing so, the individual defendant’s conduct was extreme and outrageous,

   going beyond all possible bounds of decency such that it can be considered

   completely intolerable in a civilized society, and this conduct caused Mr.

   Balzer to suffer serious emotional distress of the nature no reasonable man

   could be expected to endure.

36. This misconduct described in this Count was undertaken with malice, bad

   faith, and in a wanton and reckless manner, and was undertaken by the

   individual defendants within the scope of their employment.




                                        6
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 7 of 11. PageID #: 7



37. As a result of this misconduct, Mr. Balzer sustained injuries, including

   emotional pain and suffering, as is more fully alleged therein

              COUNT FOUR – RESPONDEAT SUPERIOR

38. Each of the paragraphs 1-37 of this complaint are incorporated as if restated

   fully herein

39. In committing the acts alleged therein, the individual Defendants were

   members and agents of the Canton Police Department, acting at all relevant

   times within the scope of their employment.

40. Defendant City of Canton is liable as principal for all torts committed by their

   agents.

      COUNT FIVE – STATE LAW CLAIM INDEMNIFICATION

41. Each of the paragraphs 1-40 of this complaint are incorporated as if restated

   fully herein

42. Ohio law provides that public entities are directed to pay any tort judgment

   for compensatory damages for which employees are liable within the scope of

   their employment activities.

43. The individuals Defendants are or were employees of the City of Canton, and

   acted within the scope of their employment in committing the misconduct

   described herein

   COUNT SIX – STATE LAW CLAIM MALICOUS PROSECUTION

44. Each of the paragraphs 1-43 of this complaint are incorporated as if restated

   fully herein




                                      7
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 8 of 11. PageID #: 8



45. Through their actions as described above, the individual defendants caused

   Mr. Balzer to be improperly subjected to a prosecution for which there was no

   probable cause. These judicial proceedings were instituted and continued

   maliciously, resulting in injury, and all such proceedings were ultimately

   terminated in Mr. Balzer’s favor.

46. The individual Defendants accused Mr. Balzer of criminal activities knowing

   those accusations to be without genuine probable cause in a manner in which

   and with intent of exerting influence to institute and continue the judicial

   proceedings

47. The misconduct described in this Count was undertaken with malice, bad

   faith, and in a wanton and reckless manner, and was undertaken by the

   individual Defendants within the scope of their employment and/or official

   responsibilities.

48. As a result of this misconduct, Mr. Balzer suffered injuries, including bodily

   harm and emotional pain and suffering as more fully alleged herein.

        COUNT SEVEN – ABUSE OF PROCESS 42 U.S.C. §1983

49. Each of the paragraphs 1-48 of this complaint are incorporated as if restated

   fully herein

50. Defendants City of Canton, Officers Stern, Barnhouse, Spahr and others

   unknown did initiate legal proceedings against Plaintiff Balzer, and that

   proceedings have been perverted to attempt to accomplish a mercenary




                                       8
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 9 of 11. PageID #: 9



   motivated purpose; and Defendants, and others unknown directly caused

   Plaintiff Balzer harm as a result of the ill motivated abuse of process.

51. As described herein, all of the defendants, while acting individually, jointly,

   and in conspiracy, as well as under the color of law and within the scope of

   their employment, deprived Mr. Balzer of his Constitutional right to freedom

   from unreasonable search and seizure, cruel and unusual treatment, and the

   use of excessive force.

52. Absent this misconduct, the prosecution of Mr. Balzer could not and would

   not have been pursued.

53. As a result Mr. Balzer has been harmed

      COUNT EIGHT - 42 U.S.C. §1983 FAILURE TO INTERVENE

54. Each of the paragraphs 1-53 of this complaint are incorporated as if restated

   fully herein

55. In the manner described herein, during the Constitutional violations

   described above one or more of the Individual defendants stood by without

   intervening to prevent the misconduct, despite having a reasonable

   opportunity to do so.

56. As a result of the individuals Defendant’s failure to intervene to prevent the

   violation of Mr. Balzer’s constitutional rights, Mr. Balzer suffered pain and

   injury, as well as emotional distress.




                                      9
      Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 10 of 11. PageID #: 10



          57. The misconduct described in this Count was objectively unreasonable and

             was undertaken intentionally and with willful indifference to Mr. Balzer’s

             rights.

                                        JURY DEMAND

          58. PLAINTIFF, request a jury trial on all claims triable to a jury

                                     PRAYER FOR RELIEF

WHEREFORE, Adam Balzer request judgment against the Defendants for the following

relief:

          a. Compensatory damages in an amount to be shown at trial;

          b. Punitive damages against the Defendant law enforcement officers in an

             amount to be shown at trial;

          c. Prejudgment interest; and

          d. Such other and further relief as this Court may deem just and proper.



                                             Respectfully Submitted,
                                             Law Office of Walter T Madison, LLC


                                             /s/ Walter T Madison
                                             _________________________________
                                             Walter T. Madison #0071722
                                             Attorney at Law
                                             137 S. Main Street, Ste 201
                                             Akron, Ohio 44308
                                             (330) 294-0716
                                             (3300 294-0823 Fax




                                                10
Case: 5:19-cv-01744-BYP Doc #: 1 Filed: 08/01/19 11 of 11. PageID #: 11




                                  11
